Citation Nr: 1517302	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-14 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Whether new and material evidence has been submitted to warrant reopening the claim of service connection for bilateral hearing loss.

2. Whether new and material evidence has been submitted to warrant reopening the claim of service connection for tinnitus.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for coronary artery disease (claimed as a heart condition and atrial fibrillation).

6. Entitlement to service connection for actinic keratosis (claimed as a skin condition).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to February 1970. He served in Vietnam from February 1969 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran and his spouse testified before the undersigned at a June 2014 video-conference hearing. During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). In addition, the undersigned held the record open for 30 days to allow the Veteran to submit additional evidence. A transcript of the hearing is included in the claims file.

The Veteran waived his right to have the RO consider evidence prior to a Board decision. See June 2014 Correspondence.

The electronic file processing system contains additional documents pertinent to the present appeal.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and actinic keratosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran withdrew his claim for entitlement to service connection for coronary artery disease at the June 2014 Board hearing, which was held prior to the promulgation of a decision in the appeal.

2. In January 2005, the RO denied the claims of entitlement to service connection for bilateral hearing loss and tinnitus; the RO notified the Veteran of its decision and the Veteran did not file a notice of disagreement (NOD) to appeal.

3. Evidence received since the RO's January 2005 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claims of service connection for bilateral hearing loss and tinnitus.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of a substantive appeal on the issue of entitlement to service connection for coronary artery disease have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2. The January 2005 rating decision denying service connection for bilateral hearing loss and tinnitus is final. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2014).

3. New and material evidence has been received to reopen the service connection claims for bilateral hearing loss and tinnitus. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

The Board may dismiss any claim that fails to allege a specific error of fact or law in the decision being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all of the issues on appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the veteran or by his or her authorized representative. Id.

The Veteran requested the withdrawal of his claim of entitlement to service connection for coronary artery disease. See June 2014 Hearing Transcript. Thus, there are no allegations of errors of fact or law for appellate consideration. 38 C.F.R. § 20.202. The Board does not have jurisdiction to review the aforementioned claim and it is therefore dismissed.

Reopening

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits. See 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014). Because the Veteran's service connection claims for bilateral hearing loss and tinnitus have been reopened, any error related to the VCAA with respect to these claims is harmless. See id; Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim. The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

"New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a) (2014). To warrant reopening, the new evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. Id.

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that the phrase "raise a reasonable possibility of substantiating the claim" does not create a third element for new and material evidence; rather, it provides guidance as to whether submitted evidence meets the new and material requirements. Id. The Court emphasized that this standard is a "low threshold" for reopening. By way of example, the Court explained that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim reopened, the new evidence would raise a reasonable possibility of substantiating the claim. Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently false or untrue or, if the evidence is in the form of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In December 2012, the RO denied the Veteran's claims of service connection for bilateral hearing loss and tinnitus on the merits. The Board finds that reopening is warranted. See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

In January 2005, the RO denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus. The Veteran did not appeal the RO's decision and it became final. See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.

The RO denied the Veteran's initial service connection claims because the evidence did not show that the Veteran had a current bilateral hearing loss or tinnitus that related to service. January 2005 Rating Decision.

New evidence has been received since the January 2005 rating decision that is material to the Veteran's service connection claims. Private medical records (PMRs) show the Veteran has been treated for bilateral hearing loss and tinnitus for more than ten years. See PMRs. A June 2012 VA examination also confirms he has these conditions. See June 2012 VA Examination Report. His private doctor noted that his hearing loss has worsened over the past twenty years, and appears to be related to military noise exposure. December 2012 Disability Benefits Questionnaire. The new evidence raises a reasonable possibility of substantiating the claims in that it suggests that the Veteran has current bilateral hearing loss and tinnitus that might relate to service.

New and material evidence has been submitted to reopen the claims of service connection for bilateral hearing loss and tinnitus. See 38 C.F.R. § 3.156(a).


ORDER

The issue of entitlement to service connection for coronary artery disease is dismissed.

The claim of service connection for bilateral hearing loss is reopened; only to the extent the appeal is granted.

The claim of service connection for tinnitus is reopened; only to the extent the appeal is granted.


REMAND

The issues of service connection for bilateral hearing loss, tinnitus, and actinic keratosis require further development, to include providing new VA examinations.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private medical records or non-medical records that are not in the claims file. Associate any records identified by the Veteran with the claims file. If any records are unavailable, document their unavailability within the claims file and advise the Veteran so that she can submit any copies of the unavailable records in her possession.

2. After the passage of a reasonable amount of time or upon the Veteran's response, schedule VA examinations with opinions as to whether the Veteran's bilateral hearing loss, tinnitus, and actinic keratosis (claimed as a skin condition) relate to military service. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiners, who must note its review. The following considerations must govern the examinations:

a) The VA examiner must opine as to whether the Veteran's bilateral hearing loss and/or tinnitus relate to service.

i. Specifically, the examiner must determine whether the Veteran's noise exposure in service caused his current bilateral hearing loss and/or tinnitus.

ii. In addition, the examiner should determine whether the Veteran's hearing loss manifested in or within a year of service. The examiner must provide a detailed explanation for the opinion.

iii. The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

Personnel Records (including DD Form 214) documenting in-service duties as a wireman and service in the Republic of Vietnam from February 1969 to February 1970.

March 1968 Report of Medical History, denying ear trouble prior to service.

March 1968 pre-induction examination, documenting audiometric test results and no ear problems.

February 1970 Report of Medical History, denying ear trouble on separation from service.

February 1970 separation examination, documenting audiometric test results and no ear problems.

Private medical records, including audiograms, dating back to approximately December 2004.

June 2012 VA audiological examination report, opining that the Veteran's bilateral hearing loss and tinnitus are not at least as likely as not caused by or a result of an event in military service.

December 2012 Disability Benefits Questionnaire from Veteran's private audiologist, noting that his history of hearing loss has been gradually worsening over the past twenty years, and opining that it is due to his known history of military noise exposure.

June 2014 video-conference hearing, testifying that he was exposed to loud noises, specifically Howitzers, every day while serving in Vietnam.

b) The VA examiner must opine as to whether the Veteran's actinic keratosis, or any other diagnosed skin condition, relates to service.

i. Specifically, the examiner must determine whether any current skin condition began in service or is otherwise related to service, to include in-service exposure to herbicides.

ii. The Veteran served in Vietnam from February 1969 to February 1970, so exposure to herbicides is presumed.

iii. The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

February 1970 Report of Medical History, denying skin trouble on separation from service.

February 1970 separation examination, indicating no skin problems.

Private medical records, noting numerous skin conditions.

July 2012 opinion from private dermatologist, noting that he is unsure if there is an answer as to whether skin problems are related to Agent Orange, and advising that he cannot say with any certainty yes or no, but adding that he is unsure if we know all the ramifications of Agent Orange.

December 2012 Disability Benefits Questionnaire from Veteran's private nurse practitioner, noting numerous skin diagnoses, but denying a diagnosis of chloracne.

June 2014 video-conference hearing, testifying that he has been treated for skin conditions and was exposed to Agent Orange while in Vietnam.

3. Then, review the medical examination reports to ensure that they adequately respond to the above instructions. If a report is deficient in this regard, return the case to the appropriate VA examiner for further review and discussion.

4. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issues of entitlement to service connection for bilateral hearing loss, tinnitus, and actinic keratosis. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


